Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 29, 2020

                                        No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                  v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-09053
                           Honorable David A. Canales, Judge Presiding


                                           ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           The court's partial stay granted October 9, 2020, is extended through November 30, 2020.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court